
	
		I
		111th CONGRESS
		1st Session
		H. R. 3740
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Luetkemeyer
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Investment Act of 1958 with
		  respect to small business investment companies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Investment Company
			 Modernization Act of 2009.
		2.Qualified nonprivate
			 fundsSection 103(13)(C) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 662(13)(C)) is amended by
			 striking 33 percent and inserting 45
			 percent.
		3.Licenses for
			 experienced applicantsSection
			 301 of the Small Business Investment Act of 1958 (15 U.S.C. 681) is amended by
			 inserting after subsection (c) the following new subsection:
			
				(d)Licenses for
				experienced applicants
					(1)In
				generalNotwithstanding any other provision of this section, not
				later than 60 days after the initial receipt by the Administrator of any
				request (which shall be deemed to be the application) for a license to operate
				as a small business investment company under this Act, the Administrator shall
				approve the request and issue such license if each of the following
				requirements is satisfied—
						(A)At least 50
				percent of the principal managers of the applicant consist of at least
				two-thirds of the principal managers of a small business investment company
				that has been licensed under this Act.
						(B)The licensed small
				business investment company specified under subparagraph (A) has operated under
				such license for at least 3 years prior to the receipt specified in paragraph
				(1).
						(C)The licensed small
				business investment company specified under subparagraph (a)—
							(i)either has
				invested at least 70 percent of its private capital and drawn at least 50
				percent of its projected leverage at time of its initial licensure or has
				invested and expensed or reserved for investment and expenses or some
				combination of both at least 70 percent of its private capital in the one-year
				period prior to the date on which the application referred to in paragraph (1)
				was received by the Administrator;
							(ii)has maintained 6
				consecutive quarters of profitable net investment income; and
							(iii)has made at
				least 3 exits from investments in small businesses that have realized profits
				from those respective investments.
							(D)The applicant
				submits to the Administrator, in writing, an application consisting of all of
				the following:
							(i)A
				certification, in the form prescribed by the Administrator, that such applicant
				satisfies the requirements of this subsection and that all information
				contained in the application is true and complete.
							(ii)A
				copy of the organization documents of the applicant.
							(iii)A copy of the
				operating plan of the applicant demonstrating that at least 50 percent of the
				amount of the planned investments of the applicant will be in the same or
				substantially similar investment stage and use the same or substantially
				similar type of investment instruments as the investments of the licensed small
				business investment company specified under subparagraph (A).
							(iv)A
				certification, in a form prescribed by the Administrator, that the applicant
				satisfies the requirements of subsections (a) and (c) of section 302 of this
				Act.
							(E)The applicant is
				in good standing as set forth in paragraph (2).
						(F)The applicant pays
				all fees prescribed by the Administrator under subsection (e).
						(2)Good
				standingFor purposes of this subsection, an applicant is in good
				standing if—
						(A)the licensed
				debentured or non-leveraged small business investment company specified under
				paragraph (1)(A) is actively operating under this Act on the date of the
				initial receipt of the application by the Administrator to which this
				subsection applies;
						(B)no principal
				manager of the applicant has been found liable in a civil action for fraud if
				the Administrator makes a reasonable determination based on evidence in the
				agency record that such liability has a material adverse effect on the ability
				of the applicant to perform obligations required by a licensee issued pursuant
				to this Act; and
						(C)no principal
				manager is under investigation by a governmental agency or authority for, is
				under indictment for, or has been convicted of a felony for a violation of
				Federal or State securities laws, fraud, or another criminal violation if such
				investigation, indictment, or conviction has a material adverse effect on the
				ability of the applicant to perform obligations under a license issued under
				this Act.
						(3)Limitation
						(A)In
				generalThe Administrator may remove an application from the
				approval process under this subsection if the Administrator determines based on
				evidence in the agency record that the approval of the license would present an
				unacceptable risk to the government of United States.
						(B)In
				writingSuch determination shall be made in writing and provided
				to the applicant no later than 10 calendar days after such determination is
				made. Failure to provide the applicant shall be deemed to be a permanent waiver
				of the Administrator’s authority to remove an application pursuant to this
				subsection.
						(C)Non-delegabilityThe
				Administrator may rely on agency personnel to collect data or other material
				relevant to establishing a record, but the decision to remove the application
				may not be delegated by the Administrator to any subordinate personnel in the
				agency.
						(4)Notice and
				opportunity to cure non-conformance
						(A)Notice of
				non-conformanceExcept for a determination made pursuant to
				paragraph (3), the Administrator shall provide an applicant described in
				paragraph (1) within 30 days after receipt of the application a written notice
				and description of any nonconformance with any requirement of this subsection
				based on evidence in the agency record.
						(B)Opportunity to
				cureThe applicant shall have 30 days following the receipt of
				nonconformance or the receipt of removal as set forth in paragraph (3) to cure
				such nonconformance.
						(C)Failure to
				provide noticeFailure to provide the notice within the limit set
				forth in subparagraph (A) shall be deemed to be acceptance by the Administrator
				of the applicant’s conformance with the requirements of this subsection.
						(5)Background
				reviewsThe Administrator shall ensure that a timely background
				check of the principal managers of each applicant is completed with respect to
				paragraphs (2)(B) and (2)(C).
					(6)FeesThe
				Administrator may charge an applicant additional fees for carrying out the
				background reviews mandated by paragraph (5). Such fees shall be limited to the
				cost of the review up to a limit of $10,000.
					(7)Effect of
				non-qualificationThe failure of an applicant to qualify for
				expedited licensure under this subsection shall have no effect on an existing
				license or the ability for the applicant or any of its individual managers to
				apply for or receive a license to operate a small business investment company
				under the procedures established elsewhere in this Act.
					(8)RegulationsThe
				Administrator shall develop forms and promulgate regulations to implement this
				subsection after providing an opportunity for notice and comment. Regulations
				promulgated pursuant to this paragraph shall be published in the Code of
				Federal
				Regulations.
					.
		4.Maximum
			 Leverage
			(a)Maximum
			 leverageSection 303(b)(2) of the Small Business Investment Act
			 of 1958 (15 U.S.C. 683(b)(2)) is amended by striking so much of paragraph (2)
			 as precedes subparagraph (C) and inserting the following:
				
					(2)Maximum
				leverage
						(A)In
				general(i)The maximum amount of outstanding leverage
				made available to any one company licensed under section 301(c) of this Act may
				not exceed the lesser of—
								(I)300 percent of
				such company’s private capital; or
								(II)$150,000,000.
								(ii)In applying clause (i)(I) in the
				case of a debenture licensee who is in good standing without the imposition of
				additional regulatory standards whose financings are comprised of at least 50
				percent of loans and debt securities, such licensee may be leveraged as
				follows:
								(I)the first one-third of private capital to
				300 percent;
								(II)the second one-third of private capital
				to 200 percent; and
								(III)the last third of private capital to
				100 percent.
								(iii)Notwithstanding clause (i), in
				the case of any company operating as a business development company (as such
				term is defined under section (2)(a)(48) of the Investment Company Act of 1940)
				or a majority-owned subsidiary of such a company that is in good standing
				without the imposition of additional regulatory requirements, the maximum
				amount of outstanding leverage made available to such company shall be
				$250,000,000.
							(B)Multiple
				licensees under common controlThe maximum amount of outstanding
				leverage made available to two or more companies licensed under section 301(c)
				of this Act that are commonly controlled (as determined by the Administrator)
				and not under capital impairment may not exceed
				$350,000,000.
						.
			(b)RegulationsSection
			 303(b)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)) is
			 amended by adding a new subparagraph (E) at the end to read as follows:
				
					(E)RegulationsThe
				Administrator shall promulgate regulations, after notice and opportunity for
				comment, establishing quantifiable objective criteria under which a licensee’s
				private capital in its entirety may be leveraged up to 300 percent. Such
				regulations shall be published in the Code of Federal
				Regulations.
					.
			(c)Investments in
			 low-Income geographic areasSection 303(b)(2)(C) of the Small
			 Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(C)) is amended by striking
			 $250,000,000 in clause (ii)(II) and inserting
			 $400,000,000.
			5.Long-term loans
			 to small business concerns
			(a)Maximum rate of
			 interestSection 305(c) of the Small Business Investment Act of
			 1958 (15 U.S.C. 685(c)) is amended by adding the following at the end
			 thereof:
				
					In addition to
				the foregoing, with respect to a loan made, or debt with equity features
				acquired, under this section, a company may not charge an interest rate that
				exceeds the yield of 10-year Treasury note plus 16 percentage points per annum
				on the date of initiating the loan or debt security except that a company may
				charge up to an additional 7 percent more than the interest rate set forth in
				the loan or debt security in the event of a default. For purposes of this
				subsection a default means the occurrence of any of the following:
						(1)Failure to pay an
				amount when due.
						(2)Failure to provide
				information required under the applicable financing documents.
						(3)Failure to observe
				any material term, covenant, or other agreement contained in the applicable
				financing documents.
						(4)A representation,
				warranty, certification, or statement of fact made by or on behalf of a
				borrower in any applicable financing document or in any document delivered in
				connection therewith, that was materially incorrect or misleading when
				made.
						(5)Any material event
				of default specified in the applicable financing
				documents.
						.
			6.Small business
			 concerns owned and controlled by veteransSection 303(b)(2)(C) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 683(b)(2)(C)) is amended as follows:
			(1)In the heading, by
			 inserting after areas the following:
			 and
			 veterans.
			(2)In clause (i), by
			 inserting after 351) the following: or in a small
			 business concern owned and controlled veterans (as such term is defined in
			 section 3(q)(3) of the Small Business Act).
			(3)In clause (iii),
			 by inserting after 351) the following: or in small
			 business concerns owned and controlled by veterans (as such is defined in
			 section 3(q)(3) of the Small Business Act).
			7.Additional
			 authoritySection 305 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 685) is amended by adding at
			 the end of the following:
			
				(g)A company may
				require a small business concern to accept reasonable and customary minimum
				prepayment amounts and notices of
				prepayment.
				.
		8.Investment in
			 certain passive entitiesPart
			 A of title III of the Small Business Investment Act of 1958 (15 U.S.C. 661 and
			 following) is amended by adding at the end the following:
			
				321.Investment in
				certain passive entitiesA
				licensee may provide financing to a passive business as defined at section
				107.720(b)(1), Title 13 Code of Federal Regulations as in effect on January 1,
				2009, which is a corporation or limited liability company wholly-owned by the
				licensee and the sole purpose of which is to provide financing by the licensee
				to such concerns would cause investors in the licensee to incur with respect to
				regulated investment companies, income not qualifying under section
				851(b)(2)(A) of the Internal Revenue Code of 1986, as amended. Nothing in this
				section shall affect the validity of regulations permitting financings of
				passive businesses previously duly promulgated by the
				Administrator.
				.
		9.Investment in
			 smaller enterprisesSection
			 303(d) of the Small Business Investment Act of 1958 (15 U.S.C. 683(d)) is
			 amended by adding at the end of the following new paragraph:
			
				(3)ExceptionNotwithstanding
				paragraphs (1) and (2), a licensee shall not be required to achieve any
				percentage of such financings (at cost) which is higher than 25 percent which
				may result from the application of prior statutory or regulatory requirements
				to all or any portion of the licensee’s
				portfolio.
				.
		10.Capital
			 impairmentSection 303(e) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 683(e)) is amended by
			 adding at the end the following:
			
				A
				licensee with Earmarked Assets (as that term is defined by the Administrator)
				will not be in capital impairment during the first 72 months after its
				licensee, if its impairment does not exceed 85
				percent.
		11.Tangible net
			 worthSection 103 of the Small
			 Business Investment Act of 1958 (15 U.S.C. 662) is amended by striking
			 and at the end of paragraph (18), by striking the period at the
			 end of paragraph (19) and inserting a semicolon, and by adding the new
			 paragraph after paragraph (19):
			
				(20)for purposes of
				the terms small-business concern in paragraph (5) and
				smaller enterprise in paragraph (12) of this section, tangible
				net worth shall, to the extent used, mean the total new worth of the small
				business, in accordance with General Accepted Accounting Principles, minus all
				intangibles in accordance with General Accepted Accounting
				Principles.
				.
		12.Development of
			 agency recordPart A of title
			 III of the Small Business Investment Act of 1958 is amended by adding the
			 following new section at the end thereof:
			
				322.Agency record
				for licensing of small business investment companies
					(a)RecordThe
				Associate Administrator for Investment shall establish an agency record of
				evidence referring or relating to each application for a license to a small
				business investment company.
					(b)Written
				notificationThe Administrator shall provide a written
				explanation of any denial of a license application base upon evidence in the
				agency record. Absent an order by a Federal or State court of general
				jurisdiction, access to applications and the agency record shall be limited to
				the applicant and to the Administrator and subordinate personnel of the
				Administrator.
					.
		13.Program
			 levelsSection 20 of the Small
			 Business Act is amended by inserting the following new subsection after
			 subsection (e):
			
				(f)Title III of the
				Small Business Investment Company Act of 1958
					(1)Program levels
				2010For fiscal year 2010, in carrying out the program authorized
				by Title III of the Small Business Investment Act of 1958, the Administrator is
				authorized to make—
						(A)$5,000,000,000 in
				purchases of participating securities; and
						(B)$5,000,000,000 in
				guarantees of debentures.
						(2)Program levels
				2011For fiscal year 2011, in carrying out the program authorized
				by Title III of the Small Business Investment Act of 1958, the Administrator is
				authorized to make—
						(A)$5,000,000,000 in
				purchases of participating securities; and
						(B)$5,5000,000,000 in
				guarantees of
				debentures.
						.
		
